                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 DERICK BRAGGS,                                 §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §    Civil Action No. 4:18-cv-00568-O-BP
                                                §
 ANDREW M. SAUL, Commissioner of                §
 Social Security Administration,                §
                                                §
         Defendant.                             §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 22), issued on December 10, 2019. No objections were filed, and the

Magistrate Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the undersigned

District Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court GRANTS Plaintiff’s Application for Attorney Fees Under the

Equal Access to Justice Act (ECF No. 20). Defendant is ORDERED to pay Plaintiff, in care of

Michael T. Kelly, attorney fees in the amount of $6,774.93.

        SO ORDERED on this 30th day of December, 2019.



                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                                1
